Title: To George Washington from James Henry, 16 June 1780
From: Henry, James
To: Washington, George



Sir,
Philada June 16th 1780

permit me to intrude upon your more important avocations, for a moment, and to inclose to you a Copy of a letter from Col. Buford to the Virga assembly, which your Friend Col. B. Harrison, has requested me to forward to you.
I wish I could send you better tidings; but ’tis necessary to know the danger, to enable us to make more effectual preparations to avert it. With every wish for your Safety and Success, I beg leave to Subscribe my self Sir Your most obedt servt

Jas Henry

